Fullerton, T.
The appellant was convicted of the crime of embezzlement. Hie appeals from the judgment pronounced *401against Mm, and assigns as error that the evidence was insufficient to justify a conviction.
It appears from the record that the prosecuting witness owned a farm situated on Snake river in Walla Walla county, on which he was desirous of having, erected a windmill and pump. He talked with the appellant concerning Ms desires, and the appellant, after making certain measurements and inquiries, undertook to' procure one for him, stating that the same would cost $260. The prosecuting witness thereupon handed the appellant that sum of money, wMoh the appellant thereafter converted to his own nse. The controversy is over the nature of the undertaking assumed by the appellant. He contends that he contracted with the prosecuting witness toi erect a windmill and pump for him on Ms farm for the sum named, and that the money was his own when h'anded Mm by the prosecuting witness, wMle the state undertook to show that the money was entrusted to him by the prosecuting witness for the purpose of purchasing a windmill and pump, and was, until expended for that purpose, the property of the prosecuting witness. There were no witnesses to th'e transaction other than the principals, and1 "but little corroborating evidence from other sources, but the prosecuting witness Mm-self, on cross-examination made certain admissions which! tended to corroborate thb appellant, and it is on these admissions that the appellant largely relies for Ms vindication. In his examination in chief, and in Ms subsequent examination, however, the prosecuting witness testified that he did not contract with the appellant to erect a windmill and pump, but merely entrusted the money to' Mm for the purpose of purchasing them, expecting to remunerate him for his services afterwards. We think, therefore, that the court properly submitted tbe question to tbe jury, and that we would not he warranted in disturbing their verdict.
The judgment is affirmed.
Mount, O. J., Crow, Rudkin, and Dunbar, JJ., concur.